„ORDER

PER CURIAM:
AND NOW, this 15th day of July, 1999, Angela C.W. Belfon having been suspended from the practice of law in the State of New Jersey for a period of nine months by Order of the Supreme Court of New Jersey dated January 26, 1999; the said Angela C.W. Belfon having been directed on May 20, 1999, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Angela C.W. Belfon is suspended from the practice of law in this Commonwealth for a period of nine *74months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.